Citation Nr: 1034166	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-33 042	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an effective date earlier than August 16, 2002, 
for the assignment of a 10 percent disability rating for right 
knee anteromedial subluxation.

2. Entitlement to an effective date earlier than August 16, 2002, 
for the assignment of a 10 percent disability rating for right 
knee arthritis associated with anteromedial subluxation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, served on active duty 
from August 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran's claim is currently handled by the San 
Diego, California RO.  

In a September 2003 VA Form 9 the Veteran perfected an appeal for 
the issue of entitlement to an increased rating for his right 
knee anteromedial subluxation.  However, in January 2005 
correspondence the Veteran withdrew his appeal concerning this 
issue.  Thus, this issue is no longer in appellate status.  

The Veteran indicated on his October 2006 VA Form 9 that he 
wished to testify at a Board hearing.  In April 2007 
correspondence, he withdrew the Board hearing request and 
indicated that he wished to testify at an RO hearing instead. The 
Veteran testified before the RO at a hearing in August 2007.  A 
summary of this proceeding has been associated with the claims 
file.  

The issues of whether there was clear and unmistakable 
error (CUE) in the November 1981 rating decision which 
continued a noncompensable disability rating for the 
Veteran's right knee disorders and whether the Veteran has 
recouped his severance pay have been raised by the 
evidence of record, but have not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  After being provided timely notification of a November 1981 
rating decision, which continued a noncompensable disability 
rating for a right knee anteromedial subluxation, the Veteran did 
not perfect an appeal of this issue.

2.  It is not factually ascertainable from the evidence of record 
that the Veteran was entitled to a compensable disability rating 
for his right knee disorders prior to August 16, 2002.


CONCLUSION OF LAW

1.  The criteria for entitlement to an effective date prior to 
August 16, 2002, for a 10 percent disability rating for right 
knee anteromedial subluxation are not met.  38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2009).

2.  The criteria for entitlement to an effective date prior to 
August 16, 2002, for a 10 percent disability rating for right 
knee arthritis associated with anteromedial subluxation are not 
met.  38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier 
than August 16, 2002 for the assignment of combined 20 percent 
disability ratings for his service-connected right knee 
disorders.  Specifically, the Veteran notes that he was awarded a 
20 percent disability rating for his right knee disorder 
immediately after his discharge from military service in December 
1977 and argues that his right knee disorder did not improve 
after that date contrary to the findings in a July 1981 VA 
examination and conclusions in a November 1981 rating decision.    


Factual Background

By rating decision dated in December 1977, the RO granted service 
connection for persistent anteromedial subluxation of the right 
knee, partially corrected by surgery and assigned a 20 percent 
disability rating from October 4, 1977, the day following the 
Veteran's discharge from service.

The Veteran submitted a claim for an increased rating for his 
right knee in May 1978 and by rating decision dated in July 1978, 
the RO granted a temporary 100 percent disability rating from May 
23, 1978 to August 1, 1978 due to a skin graft of his right knee; 
a 20 percent rating was assigned effective August 1,978.  

On May 19, 1979, the Veteran's benefits were terminated as a 
result of a failure to report for a VA examination of the right 
knee.  The Veteran was notified of this action by letter dated in 
July 1979.  In November 1980, the Veteran requested that a VA 
examination be rescheduled.  An examination was scheduled for 
March 1981 and the Veteran again failed to report.  He was 
notified of his failure to report for the examination in March 
1981.  In May 1981, the Veteran submitted another request to have 
an examination rescheduled.  Additionally, he also submitted 
medical records showing that he was hospitalized for a right 
tibia-fibula fracture, right scapula fracture, and a left knee 
injury as a result of a motor vehicle accident that occurred in 
November 1980.  A VA examination was eventually completed in July 
1981.  

By rating decision dated in November 1981, the RO noted that 
there was "persistence of anteromedial subluxation of the right 
knee" and a 20 percent rating was continued from August 1, 1978 
to June 30, 1979.  The RO further noted that the evidence was 
insufficient to evaluate from July 1, 1979 to November 5, 1980.  
The Veteran was notified of that determination, but did not 
appeal. 

On August 16, 2002, the Veteran submitted a claim for an 
increased rating for his right knee disorder.  He underwent a VA 
examination in August 2002 and by rating decision dated in 
September 2002, the RO continued the noncompensable disability 
rating previously assigned.  

The Veteran underwent a second VA examination in December 2003.  
Subsequently, in October 2004, the RO increased the Veteran's 
disability rating for right knee anteromedial subluxation to 10 
percent and granted a separate 10 percent disability rating for 
right knee arthritis, each effective from August 16, 2002.  

Earlier Effective Date

The effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  VA regulations provide that 
the effective date for increases shall be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1).  Under this rule, an effective date for an 
increased rating may be assigned later than the date of receipt 
of the claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of receipt of the claim.

The law provides an exception to this general rule: The effective 
date of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2).  The regulations 
provide that the effective date shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date otherwise, date of receipt of claim. 38 C.F.R. § 
3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A report of 
examination or hospitalization which meets certain requirements 
will be accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. § 3.157(a).  Once a formal claim for compensation has been 
allowed, receipt of a report of examination or hospitalization by 
uniformed services will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(a), (b).  When the 
following reports relate to examination or treatment of a 
disability for which service connection has previously been 
established, the date of outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of claim and the date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the date of 
receipt of claim. 38 C.F.R. § 3.157(b)(1).

Analysis

The October 2004 rating action increased the Veteran's combined 
disability rating for the right knee effective August 16, 2002.  
The Veteran contends that he is entitled to an earlier effective 
date for the assignment of a combined 20 percent rating.  Thus, 
the question for consideration is whether an increased rating 
prior to this date is possible.

In the present case, the Veteran's most recent claim of 
entitlement to an increased rating for his right knee disorder 
was received by the RO on August 16, 2002.  Thus, that date 
serves as the date of claim.

The effective date with respect to an increase in disability will 
be the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred of a claim is 
received within one year from such date, otherwise the date of 
receipt of claim.  Thus, it is necessary to determine whether an 
increase in the Veteran's right knee disorder became factually 
ascertainable sometime between August 16, 2001 and August 16, 
2002.  

The Veteran's right knee disorders are evaluated under Diagnostic 
Codes (DCs) 5010 and 5257.  Pursuant to DC 5010, arthritis due to 
trauma and substantiated by X-ray findings is to be evaluated 
based on the limitation of motion of the joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups. A 20 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups, with occasionally incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Pursuant to DC 5257, other impairment of the knee is rated as 
follows: 10 percent for slight recurrent subluxation or lateral 
instability; 20 percent for moderate recurrent subluxation or 
lateral instability; and 30 percent for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 
(2007).  The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  

There are no clinical records dated between August 2001 and 
August 2002 associated with the claims file.  Thus, the medical 
evidence of record does not indicate that between August 16, 2001 
and August 16, 2002, the Veteran's right knee disorder was 
manifested by symptomatology most nearly approximating the 
combined 20 percent rating criteria ultimately assigned in the 
October 2004 supplemental statement of the case decision.  

Based on the foregoing, the Board concludes that an increase in 
the Veteran's right knee disorder was not factually ascertainable 
during the period in question.  Therefore, the provisions of 
38 C.F.R. § 3.400(0)(2) cannot serve as a basis for an earlier 
effective date here.  

The RO received the Veteran's claim of entitlement to an 
increased rating for a right knee disorder on August 16, 2002.  
Thus, that date serves as the date of claim.  Although the 
evidence of record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is not 
required in order to conclude that the August 16, 2002 date 
selected by the RO is the earliest possible effective date.  Any 
evidence showing that the entitlement occurred after August 16, 
2002, would not entitle the Veteran to an earlier effective date.

The Board has also contemplated whether any evidence of record 
prior to August 16, 2002, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  An 
November 1981 rating decision continued a noncompensable 
disability rating for the Veteran's service-connected right knee 
disorder and the Veteran failed to perfect an appeal with respect 
to that determination.  Thus, the November 1981 rating decision 
is final.  See 38 U.S.C.A. § 7104.  Accordingly, the question for 
consideration is whether any document of record received 
following the November 1981 denial but prior to August 16, 2002, 
could be construed as an informal claim.  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155. 

After reviewing the record, the Board concludes that there are no 
testimonial documents submitted between the November 1981 denial 
and prior to August 16, 2002 indicating an intent to claim 
entitlement to an increased rating for a right knee disorder.  
Therefore, assignment of an earlier effective date is not 
possible under 38 C.F.R. § 3.155.

In addition, the claims file contains no treatment or examination 
reports between the dates in question, precluding assignment of 
an earlier effective date under 38 C.F.R. § 3.157. 

Finally, in Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court 
of Appeals for Veteran's Claims (Court) held that where a rating 
decision which established an effective date for an increased 
rating becomes final, an earlier effective date can only be 
established by a request for a revision of that decision based on 
clear and unmistakable error (CUE).  In essence, the Court in 
Rudd held that there is no "freestanding" earlier effective 
date claim which could be raised at any time.  See Rudd, 20 Vet. 
App. at 299.  The Veteran essentially claims that he should be 
assigned an effective date back to 1981; however, as the November 
1981 rating decision is final, an effective date based on the 
claim considered there could only be on the basis of CUE.  The 
Veteran appears to be arguing that the November 1981 contains 
CUE.  However, the Board does not have jurisdiction of this issue 
and it has been referred to the RO for appropriate consideration.  

In sum, there is no support for an award of a combined 20 percent 
rating for right knee disorders prior to August 16, 2002.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in an August 2006 
statement of the case and the claim was readjudicated in a 
November 2007 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

The claim for assignment of an effective date earlier than August 
16, 2002 for the assignment of a 10 percent disability rating for 
right knee anteromedial subluxation is denied.

The claim for assignment of an effective date earlier than August 
16, 2002 for the assignment of a 10 percent disability rating for 
right knee arthritis associated with anteromedial subluxation is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


